The appellant in the present case was the owner of a lot of land on the corner of Clinton and Sanford avenues, in the town of Irvington. He applied to the building inspector of that municipality for a permit allowing the erection of a two-story brick building, containing on the ground floor eight commercial stores and on the second floor five living apartments. The application was refused on the ground that the zoning ordinance of the municipality prohibited the erection of such a building in that locality. The appellant then applied to the board of adjustment to set aside the action of the building inspector, and, after a hearing, the board affirmed the latter's act. The case was then taken to the Supreme Court on certiorari, and that tribunal affirmed the action of the building inspector and the board of adjustment. The present appeal is from the judgment of affirmance.
For the reasons stated in the per curiam opinion filed in the case of Steinberg v. Board of Adjustment of Nutley, post, p.
603, the judgment under review will be affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, BLACK, CAMPBELL, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 12.
For reversal — None.